DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9, 15 and 16 of U.S. Patent No. 10,492,184 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Instant Application
U.S. Patent No. 10,492,184 B2.
Claim 1 A method of a user equipment (UE) in a wireless communication system, the method comprising: receiving: a configuration for a first set of offset values and for a second set of offset values, and a downlink control information (DCI) format, wherein the DCI format schedules a transmission of a physical uplink shared channel (PUSCH), and the DCI format includes an indicator field; determining a number of resource elements (REs) of the PUSCH for multiplexing hybrid automatic repeat request acknowledgement (HARQ-ACK) information based on: an offset value from the first set of offset values when the indicator field has a first value, and an offset value from the second set of offset values when the indicator field has a second value; multiplexing the HARQ-ACK information over the number of REs of the PUSCH; and transmitting the PUSCH with the HARQ-ACK information.
Claim 1, A user equipment (UE) comprising: a receiver configured to receive: a configuration for a first set of values; and a downlink control information (DCI) format scheduling a transmission of a physical uplink shared data channel (PUSCH) over a set of resource elements (REs) and including a field providing an index; a processor configured to determine: a first value from the first set of values based on the index; and a first subset of REs, from the set of REs, for multiplexing first uplink control information (UCI) based on the first value; and a transmitter configured to transmit the first UCI in the PUSCH.
Claim 2, The UE of Claim 1, wherein: the receiver is further configured to receive a configuration for a second set of values and a configuration for third set of values, the second and third sets of values having a same size as the first set of values; the processor is further configured to determine: a second value from the second set of values based on the index; a third value from the third set of values based on the index; a second subset of REs, from the set of REs, for multiplexing second UCI based on the second value; and a third subset of REs, from the set of REs, for multiplexing third UCI based on the third value; and the transmitter is further configured to transmit the second UCI and the third UCI in the PUSCH.
Claim 8. A user equipment (UE) in a wireless communication system, the UE, comprising: a transceiver configured to receive: a configuration for a first set of offset values and for a second set of offset values, and a downlink control information (DCI) format, wherein the DCI format schedules a transmission of a physical uplink shared channel (PUSCH), and the DCI format includes an indicator field; a processor operably connected to the transceiver, the processor configured to determine a number of resource elements (REs) of the PUSCH for multiplexing hybrid automatic repeat request acknowledgement (HARQ-ACK) information based on: an offset value from the first set of offset values when the indicator field has a first value, and an offset value from the second set of offset values when the indicator field has a second value; and a multiplexer configured to multiplex the HARQ-ACK information over the number of REs of the PUSCH, wherein the transceiver is further configured to transmit the PUSCH with the HARQ- ACK information.
Claim 8, A base station comprising: a transmitter configured to transmit: a configuration for a first set of values; and a downlink control information (DCI) format scheduling a reception of a physical uplink shared data channel (PUSCH) over a set of resource elements (REs) and including a field providing an index; a processor configured to determine: a first value from the first set of values based on the index; and a first subset of REs, from the set of REs, for de-multiplexing first uplink control information (UCI) based on the first value; and a receiver configured to receive the first UCI in the PUSCH.
Claim 9, The base station of Claim 8, wherein: the transmitter is further configured to transmit a configuration for a second set of values and a configuration for third set of values, the second and third sets of values having a same size as the first set of values; the processor is further configured to determine: a second value from the second set of values based on the index; a third value from the third set of values based on the index; a second subset of REs, from the set of REs, for de-multiplexing second UCI based on the second value; and a third subset of REs, from the set of REs, for de-multiplexing third UCI based on the third value; and the receiver is further configured to receive the second UCI and the third UCI in the PUSCH.
15. A base station (BS) in a wireless communications system, the BS comprising: a transceiver configured to transmit: a configuration for a first set of offset values and for a second set of offset values, and a downlink control information (DCI) format, wherein the DCI format schedules a reception of a physical uplink shared channel (PUSCH), and the DCI format includes an indicator field; a processor operably connected to the transceiver, the processor configured to determine a number of resource elements (REs) of the PUSCH for demultiplexing hybrid automatic repeat request acknowledgement (HARQ-ACK) information based on: an offset value from the first set of offset values when the indicator field has a first value, and an offset value from the second set of offset values when the indicator field has a second value; and a demultiplexer configured to demultiplex the HARQ-ACK information over the number of REs of the PUSCH, wherein the transceiver is further configured to receive the PUSCH with the HARQ-ACK information.
Claim 15, A method comprising: receiving a configuration for a first set of values; receiving a downlink control information (DCI) format scheduling a transmission of a physical uplink shared data channel (PUSCH) over a set of resource elements (REs) and including a field providing an index; determining a first value from the first set of values based on the index; determining a first subset of REs from the set of REs, for multiplexing first uplink control information (UCI), based on the first value; and transmitting the first UCI in the PUSCH.
Claim 16, The method of Claim 15, further comprising: receiving a configuration for a second set of values and a configuration for third set of values, the second and third sets of values having a same size as the first set of values; determining a second value from the second set of values based on the index; determining a third value from the third set of values based on the index; determining a second subset of REs from the set of REs, for multiplexing second UCI, based on the second value; determining a third subset of REs from the set of REs, for multiplexing third UCI based, on the third value; and transmitting the second UCI and the third UCI in the PUSCH.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467